DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This action is in reply to the reply filed April 11, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claim 28 is amended.
Claims 1-27, 44, and 45 are canceled.
Claims 28-43 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,540,674 B2 (hereinafter the “’674 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claims 28-45 are disclosed by claims 1-12 of the ’674 patent.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-43 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 28-43 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 28-43 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 28-43 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 28 recites receiving data indicating investment funds deposited by customers into their corresponding long term investment financial accounts; receive credit card transaction information associated with use of credit cards by the customers when the customers spend credit available on their corresponding cards; and process the received transaction information, a value attribution rate, and a current account value underlying the long term investment financial accounts, and in response generate one or more outputs representing reward benefits that provide additional spending resources to the customers; wherein the process issues the reward benefits for the customers' consumption, on the customers' credit cards, in response to the customers' use of their credit cards using the value attribution rate underlying the long term investment financial accounts, wherein the value attribution rate is based upon an untaxed reward benefits rate for the customer’s credit card and a taxed interest rate for funds deposited in the customer’s long term investment financial account; creates, stores, and administers credit card accounts for the credit cards; and the creates, stores, and administers the long term investment financial accounts; process the long term investment financial account by applying the value attribution rate to a deposit made to the long term investment financial account, generate a maximum eligible reward amount for each long term investment financial account as a function of the corresponding deposited amount, generate a percentage to be used for cash back rewards from the value attribution rate, and [send] the percentage to be used for cash back rewards and the maximum eligible reward amount for the corresponding credit cards; and receive financial values from the transaction information of the credit cards, receive and process the percentage to be used for cash back rewards and the maximum eligible reward amount, issue rewards available as cash back on the credit cards in accordance with the value attribution rate, process the financial values with the percentage to be used for cash back rewards, generate and issue a cash back reward benefit for the corresponding credit cards, accumulate the cash back reward benefit onto the corresponding credit cards, compare the cash back reward benefit to the maximum eligible reward amount, and prevents additional rewards from being available on the credit cards based on the comparison. Claims 29-43 further specify characteristics of the data used in this algorithm or characteristics of the algorithm itself.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.
Further, these limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed features identified above for calculating the various values are mathematical relationships, mathematical formulas or equations, and mathematical calculations.
Thus, the concepts set forth in claims 28-43 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 28 recites a server computing device configured with software in non-transient memory to perform the claimed operations, a credit card provider device, a financial institution computing device, a remote device, creating an electronic representation a financial product on a server and an electronic database to store information corresponding to the financial product (i.e., an electronic structural relationship) and update balances related thereto, and transmitting information over a network. Claim 30 recites a surety computing device. Claim 40 recites a point-of-sale (POS) terminal. Claim 42 recites sending a communication to a customer.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computing devices (including the server, remote device, and POS terminal), software, memory, non-transient computer-readable medium, database, and network—are recited at a high level of generality (see, e.g., applicant’s specification at pp. 39-40). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). More specifically, “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Id. Thus, the fact that the accounting information related to the financial product (i.e., the claimed structural relationship) is stored electronically in a generic database does not integrate the identified abstract ideas into a practical application (or provide significantly more). The use of conventional computer elements to transmit/send and receive information between the various computing devices is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online account management. See M.P.E.P. § 2106.05(h).
Thus, claims 28-43 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 28-43 are directed to abstract ideas.

Step 2B
Claims 28-45 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit/send and receive information between the various computing devices is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to electronically store the account information (e.g., as an electronic structural relationship in a generic database) is likewise the well-understood, routine, and conventional computer functions of storing and retrieving information in memory and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 28-43, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Regarding the Prior Art
The independent claim includes features for issuing reward benefits for the customers’ consumption, on the customers’ credit cards in response to customers’ use of their credit cards using the value attribution rate underlying the long term investment financial accounts, wherein the value attribution rate is based upon an untaxed reward benefits rate for the customer's credit card and a taxed interest rate for funds deposited in the customer's long term investment financial account; wherein the server computing device comprising a credit card provider computing device and a financial institution computing device; the credit card provider computing device creates, stores, and administers credit card accounts for the credit cards; and the financial institution computing device creates, stores, and administers the long term investment financial accounts; wherein the financial institution computing device is further configured to process the long term investment financial account by applying the value attribution rate to a deposit made to the long term investment financial account, generate a maximum eligible reward amount for each long term investment financial account as a function of the corresponding deposited amount, generate a percentage to be used for cash back rewards from the value attribution rate, and transmits, over a network, the percentage to be used for cash back rewards and the maximum eligible reward amount for the corresponding credit cards to the credit card provider computing device; and wherein the credit card provider computing device is further configured to receive financial values from the transaction information of the credit cards, receive and process the percentage to be used for cash back rewards and the maximum eligible reward amount, issue rewards available as cash back on the credit cards in accordance with the value attribution rate, process the financial values with the percentage to be used for cash back rewards, generate and issue a cash back reward benefit for the corresponding credit cards, accumulate the cash back reward benefit onto the corresponding credit cards, compare the cash back reward benefit to the maximum eligible reward amount, and prevents additional rewards from being available on the credit cards based on the comparison.
Sullivan (U.S. Pub. No. 2007/0005497 A1) is directed to a method and system for “establishing a card payment instrument account for an approved customer and an investment account for benefit of the approved customer.” (Sullivan at Abstract). Specifically, Sullivan states that “rebates based on card usage are transferred to the investment account periodically for funding the investment account.” Id. at ¶ [0025]. As an example, Sullivan provides that “[n]et purchases made with the credit card are tracked and at the end of predetermined periods, a fixed, predetermined percentage, preferably from about 0.5 to about 2.0 and more preferably from about 0.75 to about 1.25 percent of the total value of the net purchases is rebated by the bank into the mutual fund account.” Id.
Iannacci (U.S. Pub. No. 2002/0062249 A1) relates to “combin[ing] a user’s benefit preferences with their payment and award accounts in order to review, assemble, and deliver optimal benefit acquisition solutions on which to base decisions, perform instructions and actions, and settle transactions.” Iannacci at ¶ [0110]. The solution in Iannacci “creates a loyalty provider network that matches benefits and the means to acquire benefits with payments, queries, and exchanges.” Id. at ¶ [0121]. 
Taylor (U.S. Pub. No. 2011/0131097 A1) describes an ATM-based incentive program “comprising the dispensing of an indicia redeemable for a prize” where the “dispensing of the indicia is accomplished through the use of an automated checking machine (ATM).” Taylor at ¶ [0014]. As an example, Taylor states that “ATMs may be used to dispense so-called ‘golden tickets,’ or printed indicia, representing a particular prize.” Id. at ¶ [0032]. Taylor notes that the prize indicia can be redeemed inside a bank branch location and that prizes can include points being added to the customer's reward account. See id. at ¶¶ [0035]-[0036]. Taylor provides that a customer's reward account “may be associated with one or more accounts the existing customer has with the bank” and that reward earnings may be based upon “customer transactions and behaviors.” Id. at ¶¶ [0052]-[0053].
Haliassos et al. (“Credit card debt puzzles,” CFS Working Paper, No. 2005/26, Goethe University Frankfurt, Center for Financial Studies (CFS), November 2, 2005), is cited to show the techniques for managing credit card and retirement accounts.
The closest art of record, including the combination of Sullivan, Iannacci, Taylor, and Haliassos, fails to teach, suggest, or render obvious each and every element of the claims as arranged in the claims, including the features identified above. Further, one of ordinary skill in the art at the time of invention would not look to combine Sullivan, Iannacci, Taylor, and Haliassos, or the other art of record, to arrive at the present claims.

Response to Arguments
The arguments submitted with the Reply have been fully considered but are not persuasive.
Applicant argues that the present claims are similar to the claims in U.S. Pat. No. 10,540,674 (the ’674 patent) and are thus allowable for sharing certain similarity. Reply, pp. 10-11. Examiner disagrees. “Every patent is presumed to be valid. See 35 U.S.C. 282, first sentence. Public policy demands that every employee of the United States Patent and Trademark Office (USPTO) refuse to express to any person any opinion as to the validity or invalidity of, or the patentability or unpatentability of any claim in any U.S. patent or the expiration date of any patent, except to the extent necessary to carry out [...]” a list of limited exceptions. M.P.E.P. § 1701. To that end, examiner will not comment on the validity or invalidity of, or the patentability or unpatentability of any claim in ’674 patent.
Applicant presents a numbered list of arguments on pages 12-13 of the Reply. Examiner does not find any of these arguments persuasive. 
Arguments 1-10 describe the different computing devices recited in the claims and the functions they perform. However, as indicated in the rejections above, the additional computer elements identified above—the computing devices (including the server, remote device, and POS terminal, etc.), software, memory, non-transient computer-readable medium, database, and network—are recited at a high level of generality (see, e.g., applicant’s specification at pp. 39-40). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). More specifically, “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Id. Thus, the fact that the accounting information related to the financial product (i.e., the claimed structural relationship) is stored electronically in a generic database does not integrate the identified abstract ideas into a practical application (or provide significantly more). The use of conventional computer elements to transmit/send and receive information between the various computing devices is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). When considered both alone or individually, the additional elements do not integrate the identified abstract ideas into a practical application or amount to significantly more than a judicial exception.
Regarding arguments 11-14, examiner disagrees that the claims recite a “technical solution to implement a data structure or electronic relationship in a long term investment account.” The claims do not provide any technical details as to how the claimed electronic structural relationship is stored other than it is in a generic electronic database, so there are no particular “technical details” to even consider. As noted above, the structural relationship is accounting information related to the financial product. To the extent that the claims recite a novel accounting technique, this would be an improvement to the accounting field—not to a particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed invention.  See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted). Thus, the allegedly improved accounting practices of providing the claimed rewards accounts is directed to abstract ideas and does not move the claims out of the realm of abstract ideas.
Applicant argues that “It is also the obligation of the Patent Office to establish under Berkheimer that the recited features AND combination of features is routine.” Reply, p. 14. 
Examiner disagrees, because this is a misstatement of the Berkheimer. “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” M.P.E.P. § 2106.05(d)(I). More simply, Berkheimer requires that to the extent the rejections under § 101 rely on findings that certain particular claim elements or combination of claim elements correspond to well-understood, routine, or conventional activities, evidence must be presented or made of record to support these findings. The M.P.E.P. also specifies at § 2106.05(d)(I) the requirements for making the factual determination:
The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: (a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); (b) A citation to one or more of the court decisions discussed in Subsection II below as noting the well-understood, routine, conventional nature of the additional element(s); (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and (d) A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).

The current rejections meet this standard, because in the two instances that rejections assert that particular activities are well-understood, routine, and conventional, evidence is supplied via a citation to support in the M.P.E.P.
Applicant requests that the double-patenting be withdrawn because a terminal disclaimer had been submitted. However, a terminal disclaimer does not appear to have been filed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622